GOODWYN, Justice.
Appellee has moved for affirmance of the judgment appealed from on the ground *633that “the appellant’s brief does not contain a condensed recital of the evidence in narrative form under the heading, ‘Statement of the Facts,’ which would enable the Court to determine whether the Court below decided the case correctly under the law and the evidence,” as required by Rule 9(b) of the Revised Rules of the Supreme Court of Alabama, 279 Ala. XXIII, XXVI.
The motion is well-taken, and the judgment is due to be affirmed. See: Employers Insurance Company of Alabama, Inc. v. Watkins, 280 Ala. 681, 198 So.2d 258; Bolton v. Barnett Lumber & Supply Company, 267 Ala. 74, 100 So.2d 9, and cases there cited.
Affirmed.
LAWSON, COLEMAN, and HAR-WOOD, JJ., concur.